NO. 12-10-00143-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
AUGUSTINE ARELLANO,
APPELLANT                                                  '    APPEAL FROM THE 349TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

ELIZABETH SERESEROZ ARELLANO,   ' ANDERSON COUNTY, TEXAS
APPELLEE
                    MEMORANDUM OPINION
                         PER CURIAM
         This pro se in forma pauperis appeal is being dismissed for failure to comply with
the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c). The judgment in
this case was signed on April 12, 2010. Appellant timely filed a notice of appeal that
failed to contain the information required by Texas Rules of Appellate Procedure 9.5 and
25.1(e), i.e., a certificate of service showing service on all parties to the trial court's
judgment.
         On May 14, 2010, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply with rules 9.5
and 25.1(e). He was further notified that unless he filed an amended notice of appeal on
or before June 14, 2010, the appeal would be referred to the court for dismissal. See TEX.
R. APP. P. 42.3(c). The deadline for filing an amended notice of appeal has passed, and
Appellant has not corrected his defective notice of appeal or otherwise responded to this
court’s notice. Accordingly, the appeal is dismissed for failure to comply with the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c); Feist v. Berg, No. 12-04-
00004-CV, 2004 WL 252785, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied); Feist v.
Hubert, No. 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004,
pet. denied).
Opinion delivered June 23, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                (PUBLISH)